Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 04/25/2022 and agreements reached during an examiner-initiated interview.
Claims 1, 3- 4, 6- 15, 18, 24- 25, & 27- 28 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert G. Graham (# 58,042) on 05/10/2022. For the following amended claims underline emphasis indicates insertions by the examiner and strikethrough or [[ ]] emphasis indicate deletions by the examiner. The claims of this application have been amended as follows:
In the Claims:
1.	(Currently Amended) A prompt information display method, comprising:	displaying, by an electronic device having a screen that is a touchscreen, prompt information on the screen when the electronic device is in a screen-off state, wherein the prompt information comprises a fingerprint identifier, and the fingerprint identifier indicates a fingerprint recognition area;	stopping, by the electronic device, after the electronic device displays the prompt information on the screen, the displaying the prompt information on the screen in response to a first preset condition being met, wherein the first preset condition is associated with a duration of which the prompt information is displayed; and	displaying, by the electronic device, after the electronic device stops displaying the prompt information on the screen, the prompt information on the screen in response to a second preset condition being met;
wherein the electronic device comprises a first processor and a second processor, and wherein the electronic device enters the screen-off state in response to the first processor detecting a screen-off event while the electronic device is in a screen-on state or a screen-obscurity state;
wherein the first processor enters a sleep state in response to the electronic device being in a screen-off state; 	wherein the displaying the prompt information on the screen when the electronic device is in the screen-off state comprises instructing, by the second processor, the screen to display the prompt information when the electronic device is in the screen-off state; and	wherein the stopping the displaying the prompt information on the screen comprises instructing, by the second processor, the screen to stop displaying the prompt information.
2.	(Cancelled)
3.	(Previously Presented) The method according to claim 1, wherein the stopping the displaying the prompt information on the screen comprises performing at least one of:	stopping, by the electronic device, the displaying the prompt information on the screen in response to detecting that the duration for which the prompt information is displayed is greater than or equal to preset duration.
4.	(Previously Presented) The method according to claim 3, wherein the displaying the prompt information on the screen in response to the second preset condition being met comprises:	displaying, by the electronic device, the prompt information on the screen in response to at least one of the electronic device being lifted, detecting that the screen is touched, detecting a floating event in the fingerprint recognition area or a preset area, detecting that a front side of the electronic device faces upward while the electronic device is in a handheld motion state, or detecting, while the electronic device is in the handheld motion state, that a predetermined side of the electronic device faces upward and a pressure value in the fingerprint recognition area or a preset area is greater than or equal to a preset value.
5.	(Cancelled)
6.	(Currently Amended) The method according to claim [[5]] 1, wherein the second processor is configured to manage at least one sensor or the screen; and	wherein the instructing, by the second processor, the screen to display the prompt information comprises instructing, by the second processor, based on detection data of the at least one sensor or an interrupt event of the screen, the screen to display the prompt information; and	wherein the instructing, by the second processor, the screen to stop displaying the prompt information instructing, by the second processor, based on detection data of the at least one sensor or the interrupt event of the screen, the screen to stop displaying the prompt information.
7.	(Currently Amended) The method according to claim [[5]] 1, wherein further comprising performing, after the first processor detects the screen-off event:	sending, by the first processor, an instruction command to the second processor, wherein the instruction command comprises a start command, and wherein the start command instructs the second processor to enable an always on display function;	entering, by the first processor, the sleep state;	triggering, by the second processor, after receiving the start command, a display subsystem (DSS) to be powered on;	obtaining, by the DSS, to-be-displayed content of the prompt information according to a display rule;	transmitting, by the DSS, the to-be-displayed content to the screen; and	entering, by the DSS, a power-off state; and	wherein the instructing, by the second processor, the screen to display the prompt information comprises instructing, by the second processor, the screen to display the prompt information based on the to-be-displayed content.
8.	(Previously Presented) The method according to claim 7, wherein the electronic device comprises a shared memory, and wherein the shared memory is configured to store the to-be-displayed content of the prompt information; and	wherein, when the start command is sent by the first processor for a first time, the instruction command further comprises a display rule command, and wherein the display rule command indicates a display rule; and	wherein the obtaining, by the DSS, the to-be-displayed content according to the display rule comprises obtaining, by the DSS, the to-be-displayed content from the shared memory according to the display rule indicated by the display rule command.
9.	(Previously Presented) The method according to claim 8, wherein the display rule command comprises a display area setting command, and wherein the display area setting command indicates a position of a to-be-displayed area;	wherein the shared memory stores to-be-displayed content of a plurality of fingerprint identifiers; and	wherein the instructing, by the second processor, the screen to display the prompt information comprises:		sending, by the second processor, a display instruction to the screen; and		displaying, by the screen, one of the plurality of fingerprint identifiers after receiving the display instruction.
10.	(Previously Presented) The method according to claim 7, further comprising performing, after the entering, by the first processor, the sleep state:	 sending, by the first processor, in response to the first processor being woken up by a screen-on event, another instruction command to the second processor, wherein the another instruction command is a stop command, and wherein the stop command instructs the second processor to disable the always on display function.
11.	(Previously Presented) The method according to claim 8, wherein the prompt information further comprises time information and date information, wherein, when the start command is the start command sent by the first processor for the first time, the instruction command further comprises a command for setting time and time zone formats, and wherein the command for setting the time and time zone formats indicates the time and time zone formats.
12.	(Previously Presented) The method according to claim 8, wherein the prompt information further comprises other information, and wherein the other information comprises at least one of time information, date information, power information, a short message service (SMS) message prompt, or a missed call prompt; and	wherein the method further comprises performing, after the entering, by the first processor, the sleep state:		entering, by the first processor, a wake-up state when the other information needs to be updated;		sending, by the first processor, a start update command to the second processor;		writing, by the first processor, to-be-displayed content of updated other information into the shared memory;		sending, by the first processor, an end update command to the second processor;		instructing, by the second processor, the DSS to be powered on;		obtaining, by the DSS, the to-be-displayed content of the updated other information;		transmitting, by the DSS, the to-be-displayed content of the updated other information to the screen;		entering, by the DSS, the power-off state; and		displaying, by the screen, the updated other information.
13.	(Previously Presented) The method according to claim 1, wherein the prompt information further comprises at least one of time information, date information, power information, short message service (SMS)message prompt, or a missed call prompt.
14.	(Currently Amended) The method according to claim [[5]] 1, wherein the first processor is an application processor, and wherein the second processor is a coprocessor.
15.	(Currently Amended) An electronic device, comprising:	a screen that is a touch screen;	one or more processors; and	one or more memories, wherein the one or more memories are coupled to the one or more processors and store computer program code for execution by the one or more processors, the computer program code comprising instructions for:		displaying prompt information on the screen when the electronic device is in a screen-off state, wherein the prompt information comprises a fingerprint identifier, and wherein the fingerprint identifier indicates a fingerprint recognition area;		 stopping, after the electronic device displays the prompt information on the screen, displaying the prompt information on the screen in response to a first preset condition being met, wherein the first preset condition is associated with a duration of which the prompt information is displayed; and		displaying, after the electronic device stops displaying the prompt information on the screen, the prompt information on the screen in response to a second preset condition being met;
wherein the one or more processors comprise a first processor and a second processor, and wherein the program further includes instructions for causing the electronic device to enter the screen-off state when the electronic device is in a screen-on state or a screen-obscurity state, and in response to the first processor detects a screen-off event, the electronic device enters the screen-off state;	wherein the first processor enters a sleep state in response to the electronic device being in a screen-off state;	wherein the instructions for displaying the prompt information on the screen when the electronic device is in a screen-off state include instructions for instructing, by the second processor, the screen to display the prompt information when the electronic device is in the screen-off state; and	wherein the instructions for stopping displaying the prompt information on the screen include instructions for instructing, by the second processor, the screen to stop displaying the prompt information.

16-17.	(Cancelled)

18.	(Currently Amended) A graphical user interface (GUI) display method, comprising:	displaying, by an electronic device having a screen that is a touchscreen, a first GUI on the screen when the electronic device is in a screen-off state, wherein prompt information is displayed on the first GUI, wherein the prompt information comprises a fingerprint identifier, and wherein the fingerprint identifier indicates a fingerprint recognition area; 	stopping, by the electronic device, after the electronic device displays the first GUI on the screen, displaying the first GUI on the screen in response to a first preset condition being met, wherein the first preset condition is associated with a duration of which the prompt information is displayed; and	displaying, by the electronic device, after the electronic device stops displaying the prompt information on the screen, a second GUI on the screen in response to a second preset condition being met, wherein the prompt information is displayed on the second GUI;
wherein the electronic device further has a first processor and a second processor, and wherein the electronic device enters the screen-off state in response to the first processor detecting a screen-off event while the electronic device is in a screen-on state or a screen-obscurity state;
wherein the first processor enters a sleep state in response to the electronic device being in a screen-off state; 	wherein the displaying the second GUI in response t0 the second preset condition being met comprises instructing, by the second processor, the screen to display the second GUI on the screen in response t0 the second preset condition being met; and	wherein the stopping the displaying the first GUI on the screen comprises instructing, by the second processor, the screen to stop displaying the first GUI.
19-23.	(Cancelled)
24.	(Previously Presented) The electronic device according to claim 15, wherein the instructions for stopping displaying the prompt information on the screen include instructions for performing at least one of:	stopping displaying the prompt information on the screen in response to detecting that the duration during which the prompt information is displayed is greater than or equal to preset duration		.
25.	(Previously Presented) The electronic device according to claim 15, wherein the instructions for displaying the prompt information on the screen in response to the second preset condition being met include instructions for :	 displaying the prompt information on the screen in response to at least one of the electronic device being lifted, detecting that the screen is touched, detecting a floating event in the fingerprint recognition area or a preset area, detecting that a front side of the electronic device faces upward while the electronic device is in a handheld motion state, or detecting, while the electronic device is in the handheld motion state, that a predetermined side of the electronic device faces upward and a pressure value in the fingerprint recognition area or a preset area is greater than or equal to a preset value.
26.	(Cancelled)
27.	(Currently Amended) The electronic device according to claim [[26]] 15, wherein the second processor is configured to manage at least one sensor or the screen, and wherein the instructions for instructing the screen to display the prompt information include instructions for instructing, by the second processor based on detection data of the at least one sensor or an interrupt event of the screen, the screen to display the prompt information; and	wherein the instructions for instructing the screen to display the prompt information or stop displaying the prompt information include instructions for instructing, by the second processor based on detection data of the at least one sensor or an interrupt event of the screen, the screen to stop displaying the prompt information.
28.	(Currently Amended) The electronic device according to claim [[26]] 15, wherein the program further includes instructions for performing, after the first processor detects the screen-off event:	sending, by the first processor, an instruction command to the second processor, wherein the instruction command comprises a start command, and wherein the start command instructs the second processor to enable an always on display function;	entering, by the first processor, the sleep state;	 triggering, by the second processor, after receiving the start command, a display subsystem (DSS) to be powered on;	obtaining, by the DSS, to-be-displayed content of the prompt information according to a display rule;	transmitting, by the DSS, the to-be-displayed content to the screen; and	entering, by the DSS, a power-off state; and	wherein the instructions for instructing, by the second processor, the screen to display the prompt information specifically include instructions for instructing, by the second processor, the screen to display the prompt information based on the to-be-displayed content.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115